PER CURIAM
Defendant was convicted of unlawful possession of a controlled substance. On appeal, the sole issue is whether a warrant was necessary to open the “see through” ziplock bag, lawfully seized from defendant at the time of his arrest, and to test the white powder that was visible to the officer. The trial court held that no warrant was necessary and denied defendant’s motion to suppress the test results. There is no error. State v. Owens, 302 Or 196, 729 P2d 524 (1986); cf. State v. Westlund, 302 Or 225, 729 P2d 541 (1986).
Affirmed.